Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. 2013/0314977) in view of Ichige et al. (US Pub. 2003/0095448) and further in view of Rahim et al. (US Pat. 8,289,755).
Regarding claim 1, Fig. 1 of Wang discloses a memory circuit comprising: 
a memory cell comprising: 
a first transistor [503]; 
a second transistor [502]; 
a third transistor [502], wherein the second transistor [506] and the third transistor [502] form an inverter [18] electrically connected to a drain of the first transistor [503], and the inverter is configured to store two states [high and low] with different applied voltages [VCC and VGND]; and 
a fourth transistor [504] electrically connected to a node [as clearly shows in Fig. 1, output note of inverter 14 is connected to drain of transistor 504] of the inverter [18], wherein a gate of the fourth transistor [504] is electorally isolated from the inverter [18], a bit line [RBL] electrically connected to a drain of the fourth transistor [504],
Voogel does not specifically shows a source line transistor electrically connected to the fourth transistor. However, Fig. 3 clearly showed that there is a source line (it is called a source line because it is connected to source of transistor 305) connects to source transistor of 305. It is inherent or at least obvious that the source line of transistor 305 is connected to another transistor, which can be called a source line transistor. In addition, Fig. 14 of Ichige shows a memory cell with a source connected to a source transistor [STS]. 
Voogel in view of Ichige do not specifically disclose the inverter has a voltage transfer characteristic hysteresis behavior. However, Fig. 5 of Rahim discloses a memory device having inverter [58], wherein the second transistor [NMOS of invertor 58] and the third transistor [Pmos of 58] together exhibit a voltage transfer characteristic hysteresis behavior [clearly shows in Fig. 6 and 7, col. 10 lines 55 to 57].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ichige’s source line transistor and connect bit line to the fourth transistor to Voogel memory device such that Voogel memory device has a functionality to discharge output signal to ground for a purpose of storing two state in a memory cell and to control reading operation.
Regarding claim 4, Fig. 1 of Wang discloses wherein the drain of the first transistor [503] is electrically connected to gates of the second transistor [502] and the third transistor [506].
Regarding claim 28, Fig. 1 of Wang discloses wherein a gate of the fourth transistor [504] is electrically isolated from gates of the second [502] and third transistors [506].
Regarding claim 29, Fig. 1 of Wang discloses a ground line, wherein a source of the second transistor [source of 506] is connected to the ground line [VGND], and a drain of the second transistor [506] is connected to the node of the inverter [node between 502 and 506].
Regarding claim 30, Fig. 1 of Wang discloses a power line [VDD], wherein a source of the third transistor [502] is connected to the power line [VDD], and a drain of the third transistor [502] is connected to the node [between 502 AND 506] of the inverter.
Regarding claim 31, Fig. 1 of Wang discloses a word line [WWL] electrically connected to a source of the first transistor [503] for providing a voltage to the first transistor [503].
Regarding claim 32, Fig. 1 of Wang discloses a source line [WL, can be considered a source line] interconnected the source line transistor and the gate of the fourth transistor [504], wherein the source line [WL] is substantially perpendicular to the bit line [RBL].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. 2013/0314977) in view of Ichige et al. (US Pub. 2003/0095448) and Rahim et al. (US Pat. 8,289,755) and further in view of Matsuzawa et al. (US Pub. 2005/0213415).
Regarding claim 8, Wang in view of Ichige disclosed all claimed invention, but does not specifically disclose wherein a source of the fourth transistor is electrically connected to the node of the inverter. However, Fig. 10 of Matsuzawa discloses a memory device having inverter [Iva], wherein a source of the fourth transistor [Qne] is electrically connected to the node [N1] of the inverter [Iva].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Matsuzawa fourth transistor having source connects to a node of inverter such that Voogel memory can discharge to ground.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. 2013/0314977)  in view of Ichige et al. (US Pub. 2003/0095448) and Rahim et al. (US Pat. 8,289,755) and further in view of view of Chu (US Pat. 6,498,742).
Regarding claim 2, Wang in view of Ichige does not specifically disclose gates of both the second and third transistors comprise ferroelectric materials. However, Fig. 2 of Chu discloses an inverter having both gates comprise ferroelectric materials. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Chu ferroelectric gate transistor such that Voogel memory can perform a non-destructive data read operation [col. 1, line 45 to 49].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. 2013/0314977) in view of Ichige et al. (US Pub. 2003/0095448) and Rahim et al. (US Pat. 8,289,755) and further in view of Lee et al. (US Pub. 2019/0088760).
Regarding claim 3, Wang in view of Ichige discloses all claimed invention, but does not specifically disclose wherein both the second transistor and the third transistor are negative capacitance FETs (NCFETs). However, Fig. 10A of Lee discloses a memory cell with both transistors in an inverter are negative capacitance FETs (NCFETs). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lee negative capacitance FETs (NCFETs) transistor such that Voogel memory can improve subthreshold properties [paragraph 0002].

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. 2013/0314977) in view of Ichige et al. (US Pub. 2003/0095448) and further in view of Rahim et al. (US Pat. 8,289,755) and further in view of Koezuka (US Pub. 2016/0225795).
Regarding claim 27, Wang in view of Ichige discloses all claimed invention, but does not specifically disclose wherein gates of the second and third transistors comprise HfZrO, Pb3Ge5Oll (PGO), lead zirconate titanate (PZT), SrBi2Ta209 (SBT or SBTO), SrB407 (SBO), SraBibTacNbaOx (SBTN), SrTiO3 (STO), BaTiO3 (BTO), (BixLay)Ti3O2 (BLT), LaNiO3 (LNO), YMnO3, ZrO2, zirconium silicate, ZrAISiO, HfO2, hafnium silicate, HfAIO, LaAIO, lanthanum oxide, HfO2 doped with Si, Ta205, or combinations thereof. However, Fig. 5B of Koezuka discloses a transistor having gate insulation made of lanthanum oxide (paragraph 0093).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Koezuka’s transistor having gate made of lanthanum oxide such that Bowen memory can reduce gate leakage current.

Allowable Subject Matter
Claims 11, 13-16, 21, 23-24, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 11 and 13-16, the prior art does not teach or suggest either alone or in combination a memory circuit comprising: a fourth transistor, wherein the inverter is electrically connected to the first transistor, a source of the fourth transistor is electrically connected to a drain of the second transistor, and a gate of the fourth transistor is electrically isolated from the gates of the second and third transistors, a write word line is electrically connected to a gate of the first transistor, wherein the write word line is electrically isolated from the fourth transistor and in combination with other limitations.
Regarding claims 21 and 23-24, the prior art does not teach or suggest either alone or in combination a memory circuit comprising: a fourth transistor, wherein a source of the fourth transistor is connected to a drain of the second transistor and a drain of the third transistor; a write word line connected to a gate of the first transistor and that is electrically isolated from the fourth transistor; a bit line connected to a drain of the fourth transistor; and a source line electrically connected to a gate of the fourth transistor and in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 8, 27-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825